Citation Nr: 1011049	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1976 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in 
February 2010; a letter notifying the Veteran of the date and 
time of this hearing was sent to his last known address on 
December 19, 2009.  The Veteran did not attend his Travel 
Board scheduled for February 3, 2010. 

On February 2, 2010, the Veteran contacted the RO by 
telephone and requested his hearing be rescheduled due to 
inclement weather.  In light of the Veteran's request, the 
Board has granted the Veteran's motion for a new hearing on 
the basis that good cause was shown as to his failure to 
appear for the February 2010 hearing.  See 38 C.F.R. § 
20.702(d) (2009).  As such, this matter should be REMANDED to 
schedule the Veteran for a Travel Board hearing.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.  Appropriate notification should 
be given to the Veteran and his 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


